TROTT, Circuit Judge,
concurring:
Why did the prosecutor make a secret “side deal” with the attorney for the cooperating defendant/witness Meyer? Why did the prosecutor not want Meyer himself to know of the hidden benefit to be derived by him from testifying? There is a clear answer to these questions: The prosecutor wanted to deprive the jury and the defendants of information to which they would ordinarily be entitled, i.e., information reflecting on the credibility of a key prosecution witness. Keeping Meyer in the dark permitted him to do that.
My respected colleagues describe this case as involving a simple failure to disclose part of the plea agreement. I see it as more than that: It involves a pernicious scheme without any redeeming features, a scheme that can only spawn unnecessary post-trial motions and appeals when its presence in a case becomes known to the defense. The scheme violates both the letter and spirit of Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972)(A prosecutor must disclose to the defense any inducements to a witness to testify.).
Every prosecutor knows that competent defense attorneys will use — and appropriately so — the sweetness of the quid pro quo tendered to one defendant to testify against another as the basis of an argument to a jury that the witness’s testimony has been compromised or purchased, and is thus suspect. This case provides an example of this situation. The majority opinion describes Willhoite’s counsel’s attempt to pursue this strategy, an attempt that was blocked by the prosecutor’s ruse. The prosecutor secretly disguised the real deal to make it appear less sweet than it was, leaving the jury with the false idea that Meyer was to remain in jail notwithstanding his cooperation. That Meyer was kept ignorant in no way mitigates what must be seen as a conscious effort to dupe the jury. Moreover, Meyer’s deal was timed to become a reality after the period expired during which the petitioners could make a motion for a new trial. The purpose of this aspect of the arrangement is also objectionable.
Our system of justice sanctions “deals” between prosecutors and codefendants, giving the latter benefits in return for their hopefully truthful testimony. We permit such arrangements because they are necessary to pursue serious criminal activity. On whom do we rely to keep the system honest? The jurors, who have the duty to determine the credibility of the witnesses. Plots to keep them ignorant are not appropriate.
The majority opinion says “Meyer did not testify falsely at trial.” I disagree. He did testify falsely, but he did not know it. This saves him from perjury, but it does not make his testimony truthful. The prosecutor’s silence while this occurred and his disingenuous argument to the jury to the effect that Meyer would get a year in jail on the reduced charges represents conduct we should not countenance.
Prosecutors must not do indirectly what the law absolutely forbids them to do directly, i.e., dress up a witness with false indicia of credibility. This is inconsistent with a system of justice that expects integrity from prosecutors, not cheap tricks designed to skirt clear responsibilities. I see no possible permissible purpose to be served by secret side deals with witnesses’ attorneys. If we were to sanction such a practice, its existence quickly would become known, and it might become widespread. Eventually it could become internalized. A prosecutor’s whisper to a witness’s attorney might become a wink to the witness. Witnesses might testify safe in the knowledge they could receive more than promised, and defendants could systematically be deprived of a basis for impeachment. See Campbell v. Reed, 594 F.2d 4, 7 (4th Cir.1979). Such a mess would only end up in post-trial wrangles and appeals.
Under the circumstances, I find it most troublesome to condone a secret deal between a prosecutor and a witness’s attorney. This objectionable practice is, among other things, nothing more than an improper way around the right to confront wit*252nesses. Moreover, it interferes with the attorney-client relationship between the witness and his lawyer.
As much as I find objectionable the prosecutor’s conduct, the rule governing this situation, as articulated by the Supreme Court, is that due process is violated only when there is a “reasonable probability that, had the inducement offered by [the prosecutor] to [Meyer’s attorney] been disclosed to the defense, the result of the trial would have been different.” United States v. Bagley, 473 U.S. 667, 684, 106 S.Ct. 3375, 3384, 87 L.Ed.2d 481 (1985). Viewed in light of the entirety of the evidence, the undisclosed inducement is not that significant. It is not reasonably probable that its disclosure in court would have altered the outcome of the trial. In this respect, I agree with my colleagues’ analysis, and thus I would affirm the district court.